OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 31 May 2022 has been entered.

Examiner’s Note
It is noted that all references (paragraph numbers) hereinafter to Applicant’s specification are to that which was originally filed 15 March 2019.

Response to Amendment
The Amendment filed 31 May 2022 has been entered. New claims 14 and 15 have been added. As such, claims 1-3 and 5-15 are pending; claims 5-10, 12, and 13 have been previously withdrawn from consideration; and claims 1-3, 11, 14, and 15 are under consideration and have been examined on the merits. 
It is noted that new grounds of rejection, as well as new grounds of objection, are set forth hereinafter. The 35 U.S.C. 103 rejections previously set forth in the Final Office Action dated 29 March 2022 (hereinafter “Final Office Action”) are maintained herein. 

Specification
The use of the term Lavasil [0155, 0165], as well as the term Galden [0152], of which are  trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following:
[0152] – in accordance with the foregoing, the term “Gladen” in the aforecited paragraph is spelled incorrectly, as well as lacks the proper symbol (™); it is respectfully suggested to amend the instance to recite “Galden™” to overcome the issue;
[0155, 0165] – in accordance with the foregoing, the term “Lavasil” in the aforecited paragraphs is spelled incorrectly and lacks the proper symbol (™); it is respectfully suggested to amend the instances to recite “Levasil™ CS50-34P” to overcome the issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 11, 14, and 15 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a hollow body formed from glass (e.g., glass container) including a surface region (e.g., on the outer surface of the glass container) which exhibits the claimed water contact angle of at least 80° and the claimed n-hexadecane contact angle of at least 69° (both determined in accordance with DIN 55660 part 1 and part 2 on a curved surface at an ambient temperature of 22 to 25°C and a relative atmospheric humidity of 20 to 35%) when said surface region is formed from a functionalization composition (i.e., coating composition) which includes (i) solvent (e.g., organic vehicle such as isopropanol); (ii) perfluorinated alkoxysilane(s), perfluorosulfonic acid(s), and/or inorganic particles (e.g., boron nitride, molybdenum sulfide, silicon nitride, silicon dioxide, titanium dioxide); and optional additives [0025, 0027, 0036, 0037, 0049, 0058, 0068, 0072, 0085, 0112, 0113, 0115, 0143, 0144, 0146, 0149, 0152, 0155, 0177; Table 1], does not reasonably provide enablement for a hollow body having a surface region which exhibits the aforesaid claimed contact angles with water and n-hexadecane and is formed from any material or coating composition (e.g., polyamides, polyethylene, vapor-deposited tin oxide, polycyanurates, hydrophobic paints, non-fluorinated silanes/siloxanes, poly(meth)acrylates), as is the instant scope of claim 1. In other words, the scope of claim 1 is so broad that the surface region can be any material, including the glass surface itself; and is merely characterized in terms of properties/functional language, rather than material (i.e., coating, film) composition which provides said properties/functions to the claimed degree(s). Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims (claims 1 and 11) without undue experimentation. 
MPEP 2164.01 states that any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard therefor is that which is set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. Further, MPEP 2164.01(a) sets for the undue experimentation analysis factors (A-H). In applying the analysis factors to the aforecited claims of the instant application, undue experimentation would be required to make and/or use the invention as claimed because:
The breadth of the claim (claim 1) is extremely broad, as discussed above. The claimed surface region which is limited by the contact angle for wetting with water (greater than 80°) and the contact angle for wetting with n-hexadecane (greater than 69°) can be formed from any material (organic or inorganic or hybrid thereof); have any thickness; may be the glass outer surface (in the absence of any type of coating or functionalizing compound) itself; may include any type of additive; and may be formed in any manner. 
In contrast to (a), the amount of direction provided by the inventor(s) is substantially smaller than the scope of the claim – only (i) certain organic, and specifically polymeric compounds, and/or (ii) inorganic particles of particular species (see above), optionally including (iii) broadly-disclosed additives, (i-iii) being utilized in particular weight amounts, are specified in the disclosure as suitable for forming the claimed surface region (e.g., coating, functionalizing composition) which exhibits the claimed contact angles. More particularly (as cited above), perfluorinated silanes are named, (perfluoro)sulfonic acids are named, as well as unknown (presumably trade-name/marked) products “EKx Grundlösung” and “EKG6015” [0146, 0162] are named as suitable for use as forming the surface region (coating); as are silica particles such as Levasil™ CS50-34P [0037, 0072, 0155, 0165]. Methods of forming the coatings from the aforesaid materials are disclosed, but there are no methods disclosed, nor a discussion thereof, of forming the claimed surface region from other materials, e.g., chemical vapor-deposited tin oxide. 
In contrast to (a) and further in relation to (b) above, the only working examples provided in the specification utilize specific materials for forming the coating/functionalization of the surface region which exhibits the claimed contact angles. In particular, only (A) silica particles [0155, 0165]; (B) perfluorinatedalkoxysilanes (in isopropanol solvent), specifically (B1) 1H, 1H, 2H, 2H-perfluorooctyltriethoxysilane [0143, 0157], (B2) 1H, 1H, 2H, 2H-perfluorododecyltrimethoxysilane [0149], and (B3) perfluorooctanesulfonylpropyltriethoxysilane [0149, 0152]; (C) perfluoropolyether (presumably particles?) [0152]; and (D) a mixture of “EKx Grundlösung” and “EKG6015” [0146, 0162], of which constitute unknown/non-described compounds, are utilized in forming the coating/functionalization (i.e., film) which forms/defines the “surface region” and which exhibit the claimed contact angles. Therefore, it is clear that the existing working examples which form the (coating of the) surface region, as claimed (and disclosed), are significantly narrower than the broad scope of claim 1. That is, the claimed contact angles have only been demonstrated as achievable with a small subset of materials. 
In light of the foregoing, it can be said that the nature of the invention is the formation of a siloxane-based (formed from perfluorinatedalkoxysilanes and/or silica particles) coating/layer/film on the outer surface of a glass container via formation of (in general, in light of optional additives) an organic solvent-based (perfluorinated)silane coating composition, followed by coating and drying (with heat) said composition on the outer surface of the container to evaporate or otherwise volatilize the solvent and leave behind the (poly)condensed silanes (i.e., (poly)siloxane(s)) on said surface, thereby defining the “surface region” – a layer or film formed on and adhered to the glass via at least some degree of covalent and/or hydrogen bonding. The nature of the invention is not reflected in the claim(s).
In summation and consideration of (a-d) above, the quantity of experimentation needed to make or used the invention across the entirety of the scope of claim 1 would be vast such that one of ordinary skill in the art would have to perform an extremely large quantity of experiments to determine which surface region-forming materials are within the bounds of claim 1 as limited by the contact angle requirements – testing of potentially thousands of different organic or inorganic materials, additives therefor, and methods of formation, respectively, would be required. The state of the prior art and the level of predictability thereof is such that it is understood that many different types of materials, in particular polymeric organic or organic-inorganic hybrid materials, can present unexpected surface behavior/properties based on formation methods, monomeric content and modifications thereto, use of particular additives, etc., thereby reinforcing that the quantity of experimentation required would be large and tiresome. 
In view of the foregoing factor analysis, it is evident that it would require undue experimentation for one of ordinary skill in the art to make or use the invention commensurate in scope with the claim(s). In order to overcome the 112(a) scope of enablement issue, the Examiner respectfully suggests amending claim 1 to recite the presence of a coating/layer on the hollow glass body which forms the claimed surface region, and to recite the materials which define the coating/layer and/or the materials from which the aforesaid is formed, as discussed above and detailed in the cited portions of Applicant’s specification. 
Claims 2, 3, 14, and 15 are rejected based on dependency upon claim 1. Appropriate action is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda et al. (US 5,605,958; “Yoneda”) (newly cited).
Yasuda et al. (US 6,310,116; “Yasuda”) (prev. cited) is relied upon as an evidentiary reference for the rejection of claim 3.
Regarding claim 1, Yoneda discloses an antifouling surface treatment composition for forming coating films on curved glass substrates including, inter alia, (the exterior and/or interior surfaces of) window glasses for automobiles (and other forms of transportation); glass plates of greenhouses; and glass materials of display or show cases [col. 1, ln. 1-10, 12-16, 18-20, 60-65; col. 2, ln. 19-24, 43-56] (anticipates hollow body including a wall which at least partially surrounds an interior volume, said wall comprising a layer of glass and a wall surface). The composition includes a fluorinated (hydrolyzable) silane compound; two solvents; and may contain additives such as superfine metal oxide particles include silica; may have any suitable thickness, including on the molecular level; and is generally applied by coating said glass substrate, followed by removal of the solvents via evaporation [col. 3, ln. 25-32; col. 4, ln. 33-36; col. 7, ln. 30-33; col. 21, ln. 40-51; col. 22, ln. 10-59; col. 25, ln. 23-30, 43-45, 53-56, 65-67; col. 26, ln. 1-5, 22-25, 33-35, 50-68; col. 27, ln. 9-26]. 
In particular, Yoneda discloses composition Example 1 (formed from Treating Agent 1) which includes Compound A1 – (C8F17C2H4)(OCN)2SiOSi(C8F17C2H4)(NCO)2 – and two fluorinated solvents [Table 2, Treating Agent 1; Table 3; Table 4], of which is coated on a soda lime glass sheet and exhibits a contact angle with hexadecane of 75° and a contact angle with water of 112° [Table 4, Example 1], thereby anticipating the claimed respective contact angle ranges of at least 69° (n-hexadecane) and at least 80° (water); and/or, in view of the foregoing, would have inherently exhibited the aforesaid contact angles when determined in accordance with standard DIN 55660 parts 1 and 2 as claimed (see MPEP 2112(V) and 2112.01(I)). 
Regarding claim 2, as set forth above in the rejection of claim 1, Yoneda discloses that the composition is coated on the exterior surface(s) of the aforesaid glasses (e.g., window glasses) of display cases, automobiles, etc., of which reads on/anticipates the limitations of claim 2.
Regarding claim 3, the uncoated interior surface of the glass windows (of the aforecited/stated embodiments), and in particular a soda lime glass window thereof (as disclosed by Yoneda as a material therefor), would have inherently exhibited a contact angle for wetting with water of less than 80°, as claimed, as Yasuda evidences that soda glass (i.e., soda lime glass) exhibits a contact angle which is below 60° [col. 7, ln. 30-33] (see MPEP 2112(V) and 2112.01(I)). 
Regarding claims 14 and 15, given that Yoneda discloses that the coating (as set forth/cited above) is suitable for application to the exterior surface of windows for automobiles, cars, buses, trucks, ships, and aircraft, as well as display cases, show cases, and greenhouses (glass), among many other embodiments (of which, logically, persons must be able to see out of); and given that the coating of Yoneda (as set forth/cited above) is substantially identical to that which is disclosed by Applicant in terms of the silane genus/species (perfluorinated silanes), coating film thickness, and optional silica additives; as well as exhibits the claimed contact angles for wetting with hexadecane and water, it stands to reason that the coating (of the coated glass windows of the aforesaid embodiments of Yoneda) would (inherently) not have imparted an increase in haze to the glass, or a haze increase, if exhibited, would have (inherently) been less than 0.3 (with respect to the untreated glass), as claimed, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I)). 
Additionally, in accordance with that which is set forth above, it also stands to reason that the transmission of light through the glass coated with the coating of Yoneda would have been unaffected or only affected to a degree such that the transmission coefficient of light of a wavelength 430 to 490 nm through the glass would have been 0.7 or more, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I); 2145).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fadeev et al. (US 2013/0171456; “Fadeev”) in view of Bhagwagar et al. (US 2017/0002174; “Bhagwagar”) (both references prev. cited).
Yasuda is relied upon as an evidentiary reference for the rejection of claim 3.
Regarding claim 1, Fadeev discloses a glass container for packaging pharmaceutical compositions, said pharmaceutical composition disposed therein. The glass container includes a glass body (inherently hollow for storing the pharmaceutical composition), and a low-friction coating applied on the exterior surface of the glass body [Abstract; 0003, 0005, 0008, 0011, 0012, 0068, 0069, 0071-0073, 0115, 0136]. The low-friction coating may be formed from a variety of polymers in accordance with differing embodiments disclosed therein, including, inter alia, fluoropolymers, polyimides, polysiloxanes, polysilsesquioxanes, and polysilanes, with or without filler materials [0084, 0093, 0094, 0101-0104]. The low-friction coating preferably has a coefficient of friction lower than 0.7 [0145] (when measured against opposing un-coated glass containers [0141]); and is capable of providing the glass container with resistance to scratching, such as that which may occur during manufacturing, shipping, and handling [0009].
Fadeev is silent regarding the coating (applied on the exterior surface of the glass body) exhibiting both a contact angle for wetting with water of at least 80° and a contact angle for wetting with n-hexadecane of at least 69°.
Bhagwagar discloses a curable polymeric composition (hereinafter “composition”) including a polyfunctional acrylate, a fluoro-substituted compound which preferably includes a perfluorinated polyether segment, an organopolysiloxane, and reinforcing filler (e.g., colloidal silica) which provides the coating cured composition with increased hardness and scratch resistance [Abstract; 0001, 0002, 0005, 0006, 0011, 0014-0016, 0018, 0036, 0048, 0065, 0102]. The composition is coat-able on glass substrates having any shape or configuration [0076, 0079, 0081, 0091, 0093, 0094]; may be applied such that the cured coating exhibits any desired thickness [0100]; exhibits hardness and scratch resistance [0048]; exhibits excellent physical/protective properties including adhesion to the substrate and resistance to staining and smudging [0104]; exhibits a coefficient of friction of less than 0.2 [0105]; and exhibits a water contact angle of at least 90°(alternatively at least 110°) and a hexadecane contact angle of greater than 50° [0087, 0104; 0146, 0147, Tables 1-3 – Example 1], being characterized as both hydrophobic and oleophobic.
Fadeev and Bhagwagar are both directed to curable coatings for glass articles which exhibit low coefficients of friction; high scratch resistance; excellent adhesion to the (glass) substrate upon which they are applied; and which generally provide protection to the underlying substrate. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the curable coating of Bhagwagar as the low-friction coating on the glass (pharmaceutical) container of Fadeev, as the aforesaid curable coating would have been recognized in the art as suitable for providing glass substrates having any shape or configuration with high scratch resistance and low coefficients of friction (as recognized and/or specified in Fadeev) (see MPEP 2144.06(II); 2144.07); and/or in order to have provided the glass container of Fadeev with a protective coating which would have exhibited a low coefficient of friction, high adhesion to the glass substrate, high hardness and scratch resistance, and resistance to staining/smudging, as taught by Bhagwagar, thereby (or in order to) reducing the chance of damage or other unwanted surface distortion to the surface of the glass container during manufacturing, shipping, and handling. 
The glass container of Fadeev, per the modification set forth supra, would have had the coating (i.e., layer, film) of Bhagwagar formed on the exterior surface thereof. As such, the coating would have exhibited a water contact angle of at least 90° and a hexadecane contact angle of greater than 50° [see also Table 2 of Bhagwagar], the former being within the claimed range of at least 80° (water contact angle), and the latter encompassing the claimed range of at least 69° (n-hexadecane contact angle), thereby rendering said range prima facie obvious (see MPEP 2144.05(I) – “A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness”); further given that Applicant has not shown, nor does the specification indicate, in view of the scope of the claim, that the aforesaid range is critical and/or unexpected. The aforesaid modified glass container reads on all of the limitations of claim 1. 
Regarding claim 2, the rejection of claim 1 supra reads on the limitation of claim 2 – specifically wherein the exterior surface comprises the surface region (i.e., the coating is applied on the exterior of the container). 
Regarding claim 3, as disclosed in Fadeev, the glass which forms the container may be, inter alia, aluminosilicate glass (Type 1B), borosilicate glass (Type 1), and soda-lime glass (Type III) [0109-0114]. 
Applicant’s specification indicates, with respect to the limitation of the interior surface being characterized as having a contact angle for wetting with water of less than 80° across its full surface, that (i) the glass which defines the interior surface may be an aluminosilicate glass, fused silica, and/or borosilicate glass [0023, 0109-0111], and (ii) certain surface-treatments may be utilized to reduce the water contact angle to levels less than 30° [0062, 0063]. As such, the specification suggests that the aforesaid glass materials, in the absence of the surface-treatments, exhibit a water contact angle within the claimed range of less than 80°.
Further, as evidenced by Yasuda, soda glass, borosilicate glass, fused silica, quartz, alumina, and zirconia, all exhibit water contact angles which are less than 60° [col 7, ln. 30-33]. Fadeev does not explicitly teach coating the interior surface of the glass container; and in particular, discloses that the glass container wall defines the interior surface thereof [0071].
Therefore, given that the glass container of Fadeev, as modified above, is substantially identical to that which is claimed and disclosed in terms of the glass composition which forms the container and defines the interior surface; and given that Yasuda provides evidence that the aforesaid glass compositions have contact angles less than 60°, there is a strong, reasonable expectation that the interior surface of the glass container of Fadeev (as modified) would have inherently exhibited a water contact angle of less than 80°, absent factually-supported objective evidence to the contrary (see MPEP 2112(IV), (V); 2112.01(I), (II)). As such, the glass container of Fadeev, as modified above, reads on all of the limitations of claim 3.
Regarding claim 11, as set forth above in the rejection of claim 1, Fadeev discloses that the glass containers are filled with a pharmaceutical composition. Fadeev does not explicitly recite that the glass containers are closed thereafter.
However, it is the Examiner’s position that it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention, beyond any doubt, to have closed the container through provision of a closure (e.g., wrapper, stopper, cap) on/in the opening of the container [Fig. 1 of Fadeev], in order to ensure that the composition filled therein would not have spilled or otherwise escaped/evacuated the container during subsequent processes including (but not limited to) inspection, storage, transportation, and/or handling; and/or to prevent/protect the pharmaceutical composition stored therein from contamination. 
As such, the container of Fadeev, per the modification supra, as well as set forth in the rejection of claim 1, would have been closed and thus reads on all of the limitations of claim 11.
Regarding claim 14, it is first noted that Bhagwagar discloses that the coating solution is clear and colorless [0139], and does not indicate that the coating formed therefrom exhibits any degree of yellowing/haze or other optical distortion upon cure. Given that the breadth of the scope of claim 1 is vast such that the coating and/or functionalization (recited in claim 14) can be formed from any material; given that the coating on the container of Fadeev, as modified by Bhagwagar, would have exhibited water and hexadecane contact angles which are within and/or render obvious the respective claimed ranges; given that Bhagwagar states that the solution is clear and colorless and does not indicate any type of color change; given that Fadeev indicates that the aforesaid types of coatings (i.e., polymeric materials) exhibit light transmission (through the coated containers) at a wavelength of 400 to 700 nm which may be greater than 90% of the light transmission through an uncoated glass container [0169]; and given that the coating is formed from similar compounds to those disclosed in Applicant’s specification as suitable for use (i.e., organosilanes; fluorinated compounds and/or compounds comprising nitrogen; colloidal silica), there is a reasonable expectation that upon cure, the coating would not have imparted an increase in haze to the hollow body, or a haze increase would have inherently been less than 0.3 (with respect to untreated hollow body), as claimed, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I)). 
Regarding claim 15, the rationale set forth above in claim 14 is applied herein by reference to the limitations of claim 15. That is, given the reasons set forth above, and additionally given that Applicant’s specification indicates that a glass container coated with “a polyimide” exhibits a transmission coefficient of light at a wavelength of 450 nm of 0.74 [0174; Table 2] (i.e., within the claimed range), there is a reasonable expectation that the transmission of light through the coated glass container of Fadeev, as modified with the coating of Bhagwagar, would have been unaffected or only affected to a degree such that the transmission coefficient of light of a wavelength 430 to 490 nm through the hollow body would have been 0.7 or more, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I); 2145).  

The following copending rejection of claim 11 is included herein by the Examiner as an alternative to the rationale set forth supra. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fadeev in view of Bhagwagar as applied to claim 1 above, and further in view of Miles et al. (US 2018/0214875; “Miles”) (prev. cited).
Regarding claim 11, Fadeev discloses the glass container filled with the pharmaceutical composition therein, set forth supra in the rejection of claim 1 (as modified to include the coating of Bhagwagar on the exterior surface thereof).
Fadeev does not explicitly recite the glass container being closed.
Miles teaches that it is recognized/known in the art to provide glass containers which are filled with pharmaceutical compositions with a closure, such as a removable cap or stopper [Abstract; Figs. 1, 2; 0002, 0003, 0007, 0009-0011, 0013, 0014, 0016, 0024, 0027, 0030, 0033, 0039, 0041, 0042].
Fadeev and Miles are both directed to glass containers for storing/which are filled with pharmaceutical compositions.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have closed the filled (with a pharmaceutical composition) glass container of Fadeev (as modified with the teachings of Bhagwagar) with a closure such as a cap or stopper, as taught by Miles, in order to ensure that the composition filled therein would not have spilled or otherwise escaped/evacuated the container during subsequent processes including (but not limited to) inspection, storage, transportation, and/or handling; and/or to prevent/protect the pharmaceutical composition stored therein from contamination.
As such, the container of Fadeev, per the modification supra, would have been closed and thus reads on all of the limitations of claim 11.

Claims 1-3, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fadeev in view of Yang et al. (US 2015/0153642; “Yang”) (prev. cited).
Yasuda is relied upon as an evidentiary reference for the rejection of claim 3.
Regarding claim 1, Fadeev discloses the glass container for packaging pharmaceutical compositions set forth above in the rejection under 35 U.S.C. 103 in view of Bhagwagar (see paragraphs 20 and 21 herein), and is therefore incorporated herein by reference for the sake of brevity of the Office Action.
Fadeev is silent regarding the coating (applied on the exterior surface of the glass body) exhibiting both a contact angle for wetting with water of at least 80° and a contact angle for wetting with n-hexadecane of at least 69°.
Yang teaches a superhydrophobic and superoleophobic surface coating which may be applied to pre-formed articles including glass substrates, said coating exhibiting a hexadecane contact angle of greater than 150° and a water contact angle of greater than 150° [Abstract; 0001, 0003, 0004, 0011-0013, 0029-0032, 0037, 0040, 0049, 0057, 0058]. The coating includes a plurality of pillars; nanoparticles; and a fluorinated hydrocarbon disposed thereon (specifically a fluorosilane such as, 1H, 1H, 2H, 2H-perfluoroctyl-trichlorosilane; 1H, 1H, 2H, 2H-perfluorodecyltrimethoxysilane; and 1H, 1H, 2H, 2H-perfluorodecytrichlorosilane) [see prev. citations]; is resistant to penetration or attack by organic liquids such as hydrocarbons; and is explicitly disclosed as suitable for use in the pharmaceutical industry [0048]. The coating is robust and stable; suitable for practical applications; and is simple and fast in fabrication using only photolithography and a “simple” fluorosilane vapor deposition technique [0062].
Fadeev and Yang are both directed to coatings for glass articles in the pharmaceutical industry, of which include fluorinated compounds.
Given that Fadeev discloses that fluoropolymers (as well as silanes), with or without organic or inorganic fillers, are suitable for use as the low-friction coating (see MPEP 2144.07); and given that Yang explicitly teaches that the fluorinated surface coating is suitable for use on glass substrates and in the pharmaceutical industry (see MPEP 2144.07), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the surface coating of Yang as the coating on the exterior surface of the glass container of Fadeev, as the surface coating of Yang would have been recognized as suitable for the aforesaid intended purpose (see MPEP 2144.07), as well as in order to form a robust and stable coating on the glass container through a simple, practical, and fast fabrication process, also as taught by Yang. 
The glass container of Fadeev, per the modification supra, would have had the coating of Yang formed on the exterior surface thereof. As such, the coating would have exhibited a water contact angle of greater than 150° and a hexadecane contact angle of greater than 150°, both of which are within the claimed ranges of water (at least 80°) and hexadecane (at least 69°). The aforesaid modified glass container reads on all of the limitations of claim 1.
Regarding claim 2, the rejection of claim 1 supra reads on the limitation of claim 2 – specifically wherein the exterior surface comprises the surface region (i.e., the coating is applied on the exterior of the container). 
Regarding claim 3, the rejection thereof is identical to that which is detailed supra in the rejection under 103 over Fadeev in view of Bhagwagar (see paragraphs 20-23) and is therefore incorporated herein by reference for the sake of brevity of the Office Action.
Regarding claim 11, the rejection thereof is identical to that which is detailed supra in the rejection under 103 over Fadeev in view of Bhagwagar (see paragraphs 24-26) and is therefore incorporated herein by reference.
Regarding claim 14, given that the breadth of the scope of claim 1 is vast such that the coating and/or functionalization (recited in claim 14) can be formed from any material; given that the coating on the container of Fadeev, as modified by Yang, would have exhibited water and hexadecane contact angles which are within the respective claimed ranges; given that Yang does not indicate any type of color change or optical distortion related to the coating; given that the coating is formed from substantially identical compounds to those disclosed in Applicant’s specification as suitable for use (i.e., fluorinated organo(alkoxy)silanes; nanoparticles); and given that Fadeev indicates that the aforesaid types of coatings exhibit light transmission (therethrough) at a wavelength of 400 to 700 nm which may be greater than 90% of the light transmission through an uncoated glass container [0169], there is a reasonable expectation that upon cure, the coating would not have imparted an increase in haze to the hollow body, or a haze increase would have inherently been less than 0.3 (with respect to untreated hollow body), as claimed, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I)).
Regarding claim 15, the rationale set forth above in claim 14 is applied herein by reference to the limitations of claim 15. That is, given the reasons set forth above, and additionally given that Applicant’s specification indicates that a glass container coated with “a polyimide” exhibits a transmission coefficient of light at a wavelength of 450 nm of 0.74 [0174; Table 2], there is a reasonable expectation that the transmission of light through the coated glass container of Fadeev, as modified with the coating of Yang, would have been unaffected or only affected to a degree such that the transmission coefficient of light of a wavelength 430 to 490 nm through the hollow body would have been 0.7 or more, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I); 2145).  

The following copending rejection of claim 11 is included herein by the Examiner as an alternative to the rationale set forth supra. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fadeev in view of Yang as applied to claim 1 above, and further in view of Miles.
Regarding claim 11, Fadeev discloses the glass container filled with the pharmaceutical composition therein, set forth supra in the rejection of claim 1 (as modified to include the coating of Yang on the exterior surface thereof).
Fadeev does not explicitly recite the glass container being closed.
Miles teaches that it is recognized/known in the art to provide glass containers which are filled with pharmaceutical compositions with a closure, such as a removable cap or stopper [Abstract; Figs. 1, 2; 0002, 0003, 0007, 0009-0011, 0013, 0014, 0016, 0024, 0027, 0030, 0033, 0039, 0041, 0042].
Fadeev and Miles are both directed to glass containers for storing/which are filled with pharmaceutical compositions.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have closed the filled (with a pharmaceutical composition) glass container of Fadeev (as modified with the teachings of Yang) with a closure such as a cap or stopper, as taught by Miles, in order to ensure that the composition filled therein would not have spilled or otherwise escaped/evacuated the container during subsequent processes including (but not limited to) inspection, storage, transportation, and/or handling; and/or to prevent/protect the pharmaceutical composition stored therein from contamination.
As such, the container of Fadeev, per the modification supra, would have been closed and thus reads on all of the limitations of claim 11.

Claims 1-3, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fadeev in view of Yoneda. 
Yasuda is relied upon as an evidentiary reference for the rejection of claim 3.
Regarding claim 1, Fadeev discloses the glass container as set forth above in paragraph 30 (not repeated for the sake of length of the Office Action).
Fadeev is silent regarding the coating (applied on the exterior surface of the glass body) exhibiting both a contact angle for wetting with water of at least 80° and a contact angle for wetting with n-hexadecane of at least 69°.
Yoneda discloses the coating composition for glass articles, including those with curved surfaces, set forth above in the rejection under 35 U.S.C. 102(a)(1) (see paragraphs 19-24 herein). Additionally, Yoneda teaches that the coating composition imparts superior antifouling properties to the underlying glass substrate, including the repellency of water (also thereby preventing freezing thereof on the glass) and the repellency and complete removal of oil [cols. 25-28; Table 4]; is applicable/curable at room temperature; provides excellent chemical resistance and adhesion to the underlying substrate; and requires no special pretreatment and is therefore highly economical [col. 32].
Fadeev and Yoneda are both directed toward the protection and antifouling of glass articles, including hollow bodies/articles, through application of fluorinated and/or silane-based coating compositions on said glass bodies/articles. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the coating composition of Yoneda, as set forth/described above, as the coating applied on the exterior surface of the glass body of the pharmaceutical container of Fadeev, in order to impart superior antifouling and water/oil repellency properties thereto; and/or because in view of Fadeev explicitly recognizing that fluorinated and/or silane based polymers are suitable for use as the aforesaid coating (of which may also include organic or inorganic fillers and which is capable of exhibiting low coefficients of friction), the coating composition disclosed/taught by Yoneda would have been recognized within the art as suitable (and economical) for the intended purpose of protection of glass articles (see MPEP 2144.07).
The glass pharmaceutical container of Fadeev, per the aforesaid modification, would have had the coating composition of Yoneda (as set forth/described above in the rejection of the claims under 35 U.S.C. 102(a)(1)) coated on the exterior surface thereof, thereby reading on all of the limitations of claim 1. 
Regarding claim 2, the rejection of claim 1 above reads on the limitations of claim 2.
Regarding claim 3, in view of the rejection of claim 1 above, and given that Fadeev does not explicitly teach coating the interior surface of the glass container (discloses that the glass container wall defines the interior surface thereof [0071]), the uncoated interior surface of the coated glass pharmaceutical container of Fadeev, as modified by Yoneda, is defined by aluminosilicate glass (Type 1B), borosilicate glass (Type 1), or soda-lime glass (Type III) [0109-0114]), of which are evidenced by Yasuda as exhibiting water contact angles which are less than 60° [col 7, ln. 30-33]. 
Therefore, given that the glass container of Fadeev, as modified above, is substantially identical to that which is claimed and disclosed in terms of the glass composition which forms the container and defines the interior surface; and given that Yasuda provides evidence that the aforesaid glass compositions have contact angles less than 60°, there is a strong, reasonable expectation that the uncoated interior surface of the glass container of Fadeev (as modified) would have inherently exhibited a water contact angle of less than 80°, absent factually-supported objective evidence to the contrary (see MPEP 2112(IV), (V); 2112.01(I), (II)). As such, the glass container of Fadeev, as modified above, reads on all of the limitations of claim 3.
Regarding claim 11, as set forth above in the rejection of claim 1, Fadeev discloses that the glass containers are filled with a pharmaceutical composition. Fadeev does not explicitly recite that the glass containers are closed thereafter.
However, it is the Examiner’s position that it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention, beyond any doubt, to have closed the container through provision of a closure (e.g., wrapper, stopper, cap) on/in the opening of the container [Fig. 1 of Fadeev], in order to ensure that the composition filled therein would not have spilled or otherwise escaped/evacuated the container during subsequent processes including (but not limited to) inspection, storage, transportation, and/or handling; and/or to prevent/protect the pharmaceutical composition stored therein from contamination. As such, the container of Fadeev, per the modification by Yoneda set forth supra in the rejection of claim 1, would have been closed and thus reads on all of the limitations of claim 11.
Regarding claims 14 and 15, the rejection rationale of claims 14 and 15 as set forth above in the rejection under 35 U.S.C. 102(a)(1) (see paragraphs 23 and 24 herein) reads on the limitations herein (not repeated for the sake of length of the Office Action; see MPEP 2112(V) and 2112.01(I)).

Response to Arguments
Applicant’s arguments, see Remarks filed 31 May 2022, pp. 6-8, have been fully considered but are not found persuasive. 
On pp. 7 of the Remarks, Applicant asserts that Bhagwagar teaches a coating having a hexadecane wetting contact angle of 66.8°, which is less than the claimed range of at least 69°.
However, it is noted that the hexadecane wetting contact angle to which Applicant is referring is not solely relied upon in the grounds of rejection for meeting the claimed range. Rather, the teaching in the broad disclose of Bhagwagar of a hexadecane contact angle of “at least 50°” is relied upon for meeting the claimed range in view of MPEP 2144.05(I) (see paragraph 25 herein for further explanation of the overlapping/encompassing ranges as it relates to the prima facie case of obviousness which has been established, as well as the lack of evidence of criticality and/or unexpected results attributed to the claimed range; further in view of the 112a scope of enablement issue set forth above). The exemplary embodiment [Table 1, Example 1 of Bhagwagar] is relied upon merely as supporting disclosure that hexadecane contact angles over 50 degrees are achievable, and is not relied upon as an upper end of the contact angle range which the coatings therein are capable of achieving. Furthermore, though not germane to the Examiner’s response, it is noted that Applicant’s citation to the coating of Bhagwagar exhibiting a hexadecane contact angle of 66.8 [Table 3, Example 1] is directed to the coating after it has been subject to abrasion to thereby determine the reliability of the coating, not prior to said abrasion test [see Table 2; 0146, 0147, 0156, 0157]. 
For these reasons, Applicant’s argument has not been found persuasive. 

On pp. 8 of the Remarks, Applicant asserts that Yang only discloses a wetting contact angle for hexadecane, and thus not n-hexadecane.
However, this argument is moot and/or not found persuasive for the reason(s)/position(s), and supporting evidenced provided therewith, as set forth in paragraphs 6 and 7 of the Advisory Action (PTO-303) dated 10 June 2022. 

Pertinent Prior Art
The following constitutes prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution of the instant application.
US 5,976,702 to Yoneda et al. – similar to the Yoneda prior art reference cited/relied upon above in the grounds of rejection; the Examiner respectfully suggests consideration of the entirety thereof

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782